Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-6 and 16-17 have been amended, but no text markings are present and the claims have a status identifier of (original). Applicant is reminded to make claim amendments in accordance with 37 CFR 1.121(c).

The amendments filed 7/25/22 renumber the claims to overcome the claim objection set forth in the office action mailed 2/24/22, and amend claims 4, 11, and 15 to overcome the rejection set forth under 35 USC 112(d) in the office action mailed 2/24/22. The amendments do not overcome the rejections set forth over Hashimoto and Russell or over Wolf, which are maintained below, except for the rejections of claims 4, 11, and 15. The rejection over Wolf and Colucci has been extended to claims 4, 11, and 15 as necessitated by the amendments. A new ground of rejection under 35 USC 112(b), necessitated by the amendments, is also set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 16 have been amended to recite “the primary additive” and claims 6 and 17 have been amended to recite “the secondary fuel additive”. There is no antecedent basis for these limitations in the claims. For the purposes of examination, “the primary additive” and “the secondary fuel additive” are considered to refer to the amine-based detergent and the nitrogen-containing detergent, as in the claims filed 1/27/22. It is noted, however, that if claims 5 and 16 were amended to change the primary additive to the amine-based detergent, the claims would not further limit claims 1 and 12, which already recite the same concentration of amine-based detergent.


Claim Rejections - 35 USC § 103
Claims 1-3, 5-10, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. Pat. No. 5,298,038) in view of Russell (U.S. Pat. No. 5,518,511).
In column 1 lines 10-16 Hashimoto discloses a fuel composition comprising an additive. Hashimoto discloses that the fuel can be gasoline or light oil useful for a diesel engine, meeting the limitations of the hydrocarbon-based fuel of claims 1 and 12. In Syntheses 8-10 (column 11 line 45 through column 12 line 40), Hashimoto discloses additives which meet the limitations of the amine-based detergent of claims 1-2, 8-9, and 12-13, where R1 is a branched alkyl group having 14 or 16 carbons, R2 is hydrogen, and m is 3. In column 10 lines 23-24 Hashimoto discloses that the additive is present in an amount of 1 to 20,000 ppm, encompassing the ranges recited in claims 1, 5, 12, and 16, and in the examples (column 15 lines 13-15) Hashimoto discloses compositions comprising 100, 200, and 400 ppm of the additive, within the claimed ranges. In footnote 1 to Table 6 (column 19), and Embodiments 5-6 (columns 19-20), Hashimoto discloses 50/50 blends of the additive and an aromatic solvent, within the ranges recited in claim 8. In column 10 lines 25-27 Hashimoto discloses that the composition can comprise a metal deactivator (“metal-inactivating agent”) and a demulsifier (“anti-emulsifying agent”), as recited in claims 7 and 18. Hashimoto does not disclose the inclusion of a further nitrogen-containing detergent, and does not specifically disclose the boiling points of the solvent.
In column 1 lines 5-10 Russell discloses succinimide-based detergent compositions for hydrocarbon fuels, especially gasoline. Succinimide-based detergents are nitrogen-based detergents, as recited in claims 1 and 12. In column 6 lines 30-38 Russell discloses that the succinimides have a polyisobutenyl substituent, meeting the limitations of the hydrocarbyl-substituted succinimides of claims 3 and 14. In column 9 lines 22-25 and the reference’s claim 15 Russell discloses that the succinimide detergents can be present in an amount of 50 to 500 ppm, within the ranges recited in claims 6 and 17. In column 8 lines 34-46 Russell discloses that the detergent composition comprises an aromatic hydrocarbon having a boiling point in the range of 66 to 270° C, overlapping the range recited in claim 8. The inclusion of the detergent composition of Russell, including the hydrocarbyl-substituted succinimides, in the gasoline composition of Hashimoto, therefore meets the limitations of claims 1-3, 5-7, 12-14, and 16-18, and the further inclusion of the aromatic hydrocarbon solvent of Russell as the solvent in the additive concentrate of Hashimoto meets the limitations of claims 8-10.
It would have been obvious to one of ordinary skill in the art to include the detergent composition of Russell, including the hydrocarbyl-substituted succinimides and the hydrocarbon solvent, in the composition of Hashimoto, since Russell discloses in column 5 lines 31-61 that the detergent composition imparts desirable properties to gasoline compositions.

Claims 1-2, 5-9, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (U.S. PG Pub. No. 2013/0227878).
In paragraph 26 Wolf discloses an oxygenated gasoline composition comprising a gasoline blend stock, meeting the limitations of the hydrocarbon-based fuel boiling in the gasoline range of claims 1 and 11, and a corrosion inhibitor. In paragraph 35 Wolf discloses that the corrosion inhibitor can comprise an amine, and in paragraphs 37 and 42 Wolf discloses that the amine can be ether amines and ether diamines meeting the limitations of the amine-based detergents of claims 1-2, 8-9, and 12-13. In paragraphs 157-165 Wolf discloses that the composition can further comprise deposit control additives which are the reaction products of various nitrogen-containing compounds with aldehydes or ketones, meeting the limitations of the nitrogen-containing detergents of claims 1, 8, and 12. In paragraph 155 Wolf discloses that the composition can further comprise corrosion inhibitors, metal deactivators and demulsifiers, as recited in claims 7 and 18. In paragraph 188 Wolf discloses that the corrosion inhibitors can be formulated as a concentrate using at least one organic solvent, as recited in claim 8, where the solvent is present in an amount of 15 to 65% by weight, overlapping the range recited in claim 8 and implying an additive concentration overlapping the range recited in claim 8. In paragraphs 188-191 Wolf discloses numerous suitable organic solvents having boiling points within the range recited in claim 8. In paragraph 190 Wolf discloses that 2-n-butoxyethanol, which has a boiling point of 171° C, is a preferred solvent. Wolf does not specifically disclose compositions comprising the amine-based detergent and nitrogen-containing detergents in amounts within the claimed ranges in terms of ppm. 
In paragraph 56 Wolf discloses a composition comprising the corrosion inhibitor in an amount of 3 to 50 ptb (pounds per thousand barrels). One barrel is about 159 liters, and 3 to 50 pounds is about 1.36 to about 22.68 kg, so 3 to 50 pounds per thousand barrels is about 8.55 to about 142.6 mg/L. In Table 6 Wolf discloses base gasolines with densities of about 0.75 kg/L, which will not be substantially affected by the inclusion of small amounts of alcohols as oxygenates. The corrosion inhibitor of Wolf is therefore present in an amount of about 11.4 to about 190.1 ppm (mg/kg) by weight. For the concentration of amine-based detergent in the composition of Wolf to not overlap the ranges recited in claims 1, 5, 12, and 16, the tricarboxylic acid component of the corrosion inhibitor would have to make up more than 94.7% (190.1-10/190.1) of the corrosion inhibitor. In paragraph 56 Wolf discloses that the compositions have an acid/amine equivalence ratio of 1.00 to about 3.00. Since a tricarboxylic acid has three acid groups, and the amines of Wolf have one or two amine groups, the mole ratio of tricarboxylic acid to amine of Wolf therefore ranges from about 0.33 to 1.00 (monoamine) or about 0.67 to 2.00 (diamine). Given these mole ratios, and the fact that the amines disclosed in paragraphs 37 and 42 of Wolf can comprise a long-chain hydrocarbyl group, the corrosion inhibitor of Wolf clearly does not require more than 94.7% by weight of the tricarboxylic acid component, and the concentration range of the amine-based detergent in the composition of Wolf overlaps the ranges recited in claims 1, 5, 12, and 16. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1-2, 5, 7-9, 12-13, 16, and 18 are therefore rendered obvious by Wolf. 
In paragraph 166 Wolf discloses that the deposit control additive (nitrogen-containing detergent) can be present in an amount of 27 to 45 ptb, or up to 100 ptb. Using the same unit conversion detailed above, 27 to 45 ptb converts to about 102.7 to about 171.1 ppm by weight, within the ranges recited in claim 6 and 17. Claims 6 and 17 are therefore also rendered obvious by Wolf. 
 
Claims 3-4, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Colucci (U.S. Pat. No. 5,782,937).
The discussion of Wolf in paragraph 7 above is incorporated here by reference. Wolf discloses compositions meeting the limitations of claims 1, 8, and 12, but does not disclose the inclusion of the specific nitrogen-containing detergents of claims 3-4, 10-11, and 14-15. In paragraph 156 Wolf specifically cites Colucci as teaching useful additives.
In column 1 lines 5-9 Colucci discloses gasoline compositions. From column 4 line 32 through column 5 line 40 Colucci discloses that the detergents can be various types recited in claims 3, 10, and 14, including hydrocarbyl-substituted succinimides, Mannich reaction products, and aliphatic hydrocarbyl amines. The inclusion of the specific detergent(s) of Colucci in the composition of Wolf therefore meets the limitations of claims 3, 10, 14. The aliphatic hydrocarbyl amines will be monoamines or polyamines, also meeting the limitations of claims 4, 11, and 15.
It would have been obvious to one of ordinary skill in the art to use the specific detergents of Colucci in the composition of Wolf, since Wolf specifically cites Colucci as teaching suitable additives.

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. Regarding the combination of Hashimoto and Russell, applicant argues that it would not have been obvious to one of ordinary skill in the art since Russell does not address whether having two different detergents is advantageous over having one detergent. However, case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It would therefore be prima facie obvious to combine the detergents of Hashimoto and Russell in the fuel composition of Hashimoto. Additionally, column 5 lines 31-61 of Russell teaches that the detergent composition imparts various desirable properties beyond those which are by definition imparted by detergents, such as good demulsifying characteristics. Applicant’s argument regarding Hashimoto and Russell is therefore not persuasive. 
Regarding Wolf, applicant argues that the deposit control additive disclosed in paragraph 157 of Wolf is not an amine. The deposit control additive of Wolf was cited in the rejection as meeting the limitations of the nitrogen-containing detergent of the claimed compositions. Only amended claims 4, 11, and 15 require the nitrogen-containing detergent to be an amine, so applicant’s amendment is not persuasive regarding the remainder of the claims rejected over Wolf. Claims 4, 11, and 15 have now been rejected over Wolf and Colucci, since Colucci renders obvious the inclusion of an additional amine detergent. It is noted that applicant did not provide separate arguments for the rejection over Wolf and Colucci.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771